          Case 3:20-cr-01927-CAB Document 50 Filed 09/18/20 PageID.143 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 20CR1927-CAB

                                      Plaintiff,
                       vs.
                                                       JUDGMENT OF DISMISSAL
MONROE JONES (1 ),
                                                                           FILED
                                    Defendant.                         I SEP l 8 2020 I
                                                                      CL ERK 'JS D sn,cT co 1..,RT
                                                                  ~?LT~ ~ q~~~TRfC7 C;:   CA~16ft'j~+~

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Title 8 USC Sec. 1324(a)(2)(B)(iii) - Bringing in Aliens Without Presentation




 Dated:    9/18/2020
                                                   Hon. Cathy Ann Bencivengo
                                                   United States District Judge
